—Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered on or about November 19, 1999, which denied petitioner’s applica*349tion made pursuant to CPLR article 78 to annul respondent’s determination terminating petitioner’s employment as a probationary police officer, and dismissed the petition, unanimously affirmed, without costs.
This Court has rejected the argument that McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834) precludes a probationary employee from being terminated without a hearing (Matter of Williams v Safir, 265 AD2d 182, lv denied 94 NY2d 758), and we see no reason to depart from that holding. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.